OPINION

Per Curiam:

A divorce decree awarded the mother, Patricia, custody of seven children, provided for their support, and ordered the father also to pay the college expenses of each child. Subsequently, the mother moved the court for an order to compel payment for the expenses of the oldest child who was attending college. The motion was supported by informational letters from deans of the college as to the child’s academic standing, and by the child’s written statement of expenses. The father, his counsel, and the mother’s counsel appeared at the hearing on the motion. No objection was made to the form or content of the letters and statement offered in support of the motion. The court entered judgment against the father for college expenses.
On this appeal it is asserted, for the first time, that the district court had no right to consider the supportive papers since they were not in affidavit form. The objection comes too late. His acquiescence below waived any right to later complain. *272Grouse Cr. Ranches v. Budget Financial Corp., 87 Nev. 419, 425, 488 P.2d 917 (1971); Scapecchi v. Harold’s Club, 78 Nev. 290, 297, 371 P.2d 815 (1962).
Affirmed.